COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:    Taylor Morrison of Texas, Inc. and Taylor Woodrow
                        Communities-League City, Ltd. v. Jack Richard Skufca, Jr. and
                        Erin Skufca, individually

Appellate case number: 01-20-00638-CV

Trial court case number:    19-CV-1574

Trial court:            56th District Court of Galveston County

Appellants have filed an unopposed motion for leave to file, in this appeal, the clerk’s
record and supplemental clerk’s record from the related appeal of Taylor Morrison of
Texas, Inc. v. Skufca, 01-19-00943-CV.

The motion is granted to the extent that we direct the Clerk of this Court to transfer a
copy of the clerk’s record and supplemental clerk’s record from Taylor Morrison of
Texas, Inc. v. Skufca, 01-19-00943-CV to this appeal to be part of this appeal’s record. As
a result, Appellants need not submit written evidence from the trial court clerk that they
have paid or arranged to pay the clerk’s fee for preparing the clerk’s record and
supplemental clerk’s record. However, Appellants will be required to pay for any
additional supplementation of the clerk’s record that they request.

It is so ORDERED.

Judge’s signature:           /s/ Richard Hightower
                             Acting individually


Date: October 1, 2020